DETAILED ACTION
This action is in response to the Amendment dated 15 March 2022. Claims 1, 9, 11 and 19-20 are amended. Claims 2-4, 6, 8, 10, 12-14, 16 and 18 are cancelled. No claim has been added. Claims 1, 5, 7, 9, 11, 15, 17 and 19-20 remain pending and are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5, 7, 9, 11, 15, 17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention (independent claims: 1 – system, 11 – method and 20 – non-transitory computer readable medium) is directed to a method and a system displaying, in a table, data retrieved from a database in multiple display levels. The method includes receiving an indication that a first display level includes a first attribute from a first dimension of data and that a second display level includes a second attribute from the first dimension. A user interface is generated for displaying at least a portion of the data. The user interface includes a table having a first column corresponding to the first attribute. In response to the request to change from the first display level to the second display level, the user interface is updated. The selection of data that is presented in a graphic user interface may be adjusted by specifying the differentiation criteria, the keyfigures, and the timespan that are included in various display levels. The change from one display level to another display level includes the insertion (or removal) of columns corresponding to different differentiation criteria and keyfigures, as well as the insertion (or removal) of rows occupied by values of differentiation criteria and keyfigures from different timespans. 

The closest prior art is DENG et al. (US20150154248A1), BOWMAN et al. (US20030061225A1),  DUFFY et al. (US20170293664A1), MICHELMAN et al. (US5255356A), GOLDBERG et al. (US8060817B2) and FOLTING (US8312366B2).

DENG teaches a method and associated systems for representing multidimensionality of a data table by combining a first set of data elements, units, or cells of the table into a multidimensional, expandable, second data unit. The method determines a set of a first data units to be combined; determine a type of multidimensionality of the second data unit after combination; and combine, as a function of the type of multidimensionality, the first set of the first data units into the second data unit. The type of multidimensionality may be horizontal, vertical, or higher-dimensional.

BOWMAN teaches an analysis system for modeling complex systems and the outcome of decisions and potential alternatives. The system employs a hierarchical hybrid data model with high volumes of data organized in many dimensions, such as models of organization and business operations. The structures that represent the hierarchical model for the data are defined and created as the backbone for the model using spreadsheets, multiple relational database tables, and other sources of data that may reside on one or more servers. The hierarchical hybrid data model that is built also supports the linking of many different sources of data to the model's hierarchies.

DUFFY teaches a systems, methods, and apparatus for expanding a row or column in an existing report, sourced from a relational database, where a column or row of an opposite axis has already been expanded. The method envisages a request for a multi-axis expansion, and a server can create filters for use in sub queries, one for each level of expansion in an axis of the report opposite to the axis where expansion is requested, the sub queries can be executed, results sets can be combined/formatted to form a new report, and the new report can be returned to the client for stitching into the existing report.

MICHELMAN teaches a method for hiding and showing spreadsheet cells of a worksheet being displayed on a computer system display means. The hiding and showing is based upon hierarchical relationships among the spreadsheet cells. This technique is implemented by first determining hierarchical relationships among cells based on cell indentation, content, and formulas. A group of contiguous cells having a common hierarchical relationship is then selected and hidden. Totals for the group of cells may then be shown in place of hidden cells. The hidden group of cells may be stored in a memory location other than main memory such as a magnetic or optical disk. The group of cells may then be retrieved from memory and shown on the display means.

GOLDBERG teaches methods, systems, and machine readable mediums for viewing multidimensional data. The method comprises displaying multidimensional data in a table format, the table format having a plurality of rows, a plurality of columns, and a plurality of cells displaying data, a first column of the plurality of columns including data having at least two hierarchical levels. Data for at least a first set of the plurality of cells is displayed in a graphical format, the first set including cells in the first column, the graphical format of the cells in the first set in the first column indicating a hierarchical level associated with the cell data and a mechanism is displayed for a first one of the rows to display at least one additional row having data in the first column associated with a lower hierarchical level of the first row data.
FOLTING teaches a data analysis program that receives a selection of data fields defining multiple row header areas and/or multiple column header areas for display in a summary table. Data is read from a data source containing values for the data fields and transformed into summary level data for building the summary table. A display is rendered in the summary table for each of the multiple row header areas and column header areas defined, with the row header areas being displayed vertically adjacent to one another and the column header areas being displayed horizontally adjacent to one another.

The prior art does not teach, suggest, or render obvious, alone or in combination, at least: a system, comprising: at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising: receiving, from a client device, a specification of one or more display levels, each display level of the one or more display levels corresponding to a selection of data from a database that is presented in a user interface, the specification including a first indication to assign, to a first display level, a first differentiation criterion from a differentiation criteria dimension and a first keyfigure from a keyfigure dimension, the specification further including a second indication to assign, to a second display level, a second differentiation criterion from the differentiation criteria dimension and a second keyfigure from the keyfigure dimension, the differentiation criteria dimension including a plurality of differentiation criteria for differentiation between a first data entry from a second data entry stored in the database, the keyfigure dimension including a plurality of keyfigures generated by at least applying an aggregation function to one or more data entries stored in the database, the specification assigning, to the first display level, a first timespan from a time dimension covered by a first plurality of data entries used to generate the first differentiation criterion and/or the first keyfigure, and the specification assigning, to the second display level, a second timespan from the time dimension covered by a second plurality of data entries used to generate the second differentiation criterion and/or the second keyfigure; generating, based at least on a third indication from the client device selecting the first display level but not the second display level, the user interface for displaying, at the client device, a table having a first column corresponding to the first differentiation criterion and a second column corresponding to the first keyfigure, but not a third column corresponding to the second differentiation criterion or a fourth column corresponding to the second keyfigure, the table further including a first plurality of rows occupied by a first plurality of values associated with the first differentiation criterion and the first keyfigure from the first timespan but not a second plurality of rows occupied by a second plurality of values associated with the first differentiation criterion and the first keyfigure from the second timespan; in response to the client device requesting to change from the first display level to the second display level, updating the user interface by at least inserting, into the table, the third column corresponding to the second differentiation criterion, the fourth column corresponding to the second keyfigure, and the second plurality of rows corresponding to the second timespan; and in response to the client device requesting to change from the second display level to the first display level, updating the user interface by at least removing, from the first table, the third column corresponding to the second differentiation criterion, the fourth column corresponding to the second keyfigure, and the second plurality of rows corresponding to the second timespan.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        
/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174